— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered November 16, 1982, convicting him of kidnapping in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Zelman, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
We find no reason to disturb Criminal Term’s determination that the police had probable cause to arrest the defendant. Accordingly, the defendant’s request to suppress his statements on the ground that they were the fruit of an unlawful arrest was properly denied.
In addition, since the defendant failed to raise any objection to the sufficiency of the plea allocution in the court of first instance, he has failed to preserve this issue for appellate review as a matter of law (see, People v Pellegrino, 60 NY2d 636). In any event, we find no merit to the defendant’s claim. Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.